Citation Nr: 1741381	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for a deviated nasal septum.  

3.  Entitlement to service connection for a urinary frequency disability.  

4.  Entitlement to a rating in excess of 10 percent prior to August 17, 2011 and in excess of 20 percent thereafter for a low back strain.  

5.  Entitlement to a rating in excess of 20 percent for cervical arthritis.  

6.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity. 

7.  Entitlement to a compensable rating for herpes simplex.  

8.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2010 (entitlement to increased ratings for carpal tunnel syndrome of the left upper extremity, cervical arthritis, herpes, low back strain, and GERD), May 2011 (entitlement to service connection for IBS), November 2012 (entitlement to service connection for a urinary frequency disability), and June 2013 (entitlement to service connection for a deviated septum) rating decisions of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

In August 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Manila, the Republic of the Philippines, that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


